DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eom, et al. (KR 20180081221 A) (hereon referred to as Eom) in view of Winslow et al. (US 8430916 B1) (hereon referred to as Winslow).
Eom teaches an implantable connector system (see Fig. 8) comprising: 
a connector (1) having a first receptacle (13), a second receptacle (11), and a first bushing (3) received in the first receptacle, and 
wherein the connector includes a first threaded opening (17) intersecting the first receptacle and a second threaded opening (15) (see Para. [0082] and Para. [0083], which states that 17 may be substantially similar to 15) intersecting the second receptacle; 


    PNG
    media_image1.png
    322
    370
    media_image1.png
    Greyscale

a first rod (R2) (see Fig. 8) matingly received within the first bushing (3) when the first bushing is orientated in the second orientation (see updated translation of Eom, Para. [0057] and [0107], noting that this is a functional recitation, and that the disclosure clearly suggests that the system is capable of satisfying this limitation); 
a second rod (R2) matingly received within the second receptacle; 
a first fastener (S1) configured to threadably engage the first threaded opening (17) (see Fig. 8); 
and a second fastener (S1) configured to threadably engage the second threaded opening (15) (claim 1),
claim 2),
wherein the second receptacle includes a slot (11a) extending through an outer periphery of the connector to receive the second rod (R2) (claim 3),
wherein the first fastener and the second fastener are both a set screw (see Para. [0082], stating that the engagement may be threaded, and Para. [0083], which states that 17 may be substantially similar to 15) (claim 4),
wherein the first bushing (3) is spherical and includes a slot (33) (see Fig. 6) (claim 6),
further comprising one or more pedicle screws (91) (see Fig. 12) (claim 7),
Eom also teaches a connector (see Fig. 8) for an implantable connector system, comprising: 
a fixed body (1) defining a first receptacle (13) and a second receptacle (11), the first receptacle having a bushing therein (3); 
a first threaded opening (17) intersecting the first receptacle; a second threaded opening (15) intersecting the second receptacle (see Para. [0082], stating that the engagement may be threaded, and Para. [0083], which states that 17 may be substantially similar to 15); 
at least one first fastener (S1) threadingly engaging the first threaded opening (17) and extending into said first receptacle (13) of the body; and 
at least one second fastener (S1) threadingly engaging the second threaded opening (15) and extending into the second receptacle (11) of the body;
and the first receptacle includes a front opening connected to a back opening (see labelled diagram of Fig. 5 above) of an outer periphery of the fixed body, wherein an axis extends between the front opening and the back opening, wherein at least the front opening is a slot, wherein the bushing passes through the slot when in a first orientation when inserted into the first receptacle and is pivoted to a second orientation different from the first claim 8),
wherein each one of the first receptacle and the second receptacle includes the bushing (3) (see Fig. 6) (claim 9),
wherein the second receptacle includes a slot (11a) extending through an outer periphery of the connector to receive a second rod (claim 10),
wherein the slot passes through the second threaded opening (see connection of opening 15 and slot 11a in Fig. 8) (claim 11),
wherein the bushing allows displacement of a rod (R2) up to about 8 degrees (beta, see Fig. 11) about an axis of the first receptacle and the second receptacle, respectively (see Para. [0102], wherein the range of the device is described as being up to 20 degrees, encompassing a range of 8 degrees) (claim 15),
Further comprising a method of implanting an implantable connector system (see Fig. 8) comprising the steps of: 
providing a connector having a first receptacle (13), a second receptacle (11), and a first bushing (3) positioned in the first receptacle; 
inserting a first rod (R2) into the first bushing (3) in the first receptacle (13); 
inserting a second rod (R2) into the second receptacle (115); 
threading a first fastener (S1) into a first threaded opening (17) to engage the first bushing; and 
claim 16), 
wherein the connector includes a second bushing (3) in the second receptacle (11), and inserting the second rod into the second bushing in the second receptacle (see rods R2 in Fig. 8) (claim 17), further comprising the step of at least one of loading the second rod into the second receptacle by at least axially-loading, top-loading, or side-loading (see Para. [0089] and Fig. 4) (claim 19), further comprising the step of displacing the first rod and the first bushing up to about 8 degrees from an axis of the first receptacle (see Para. [0102], wherein the range of the device is described as being up to 20 degrees, encompassing a range of 8 degrees) (claim 20), 
wherein the first orientation is perpendicular to the second orientation (note that this is a functional limitation and the device is capable of being rotated to this degree because of the bias in the bushing) (claim 22),
however fails to teach axially loading the first bushing into the first receptacle along the axis in a first orientation and pivoted to a second orientation different from the first orientation; axially loading a first rod into the first bushing in along the axis when the first bushing is in the second orientation (claim 16), wherein the front opening includes a continuous periphery defined entirely by the front side of the connector (claims 1, 8, and 15), and the back opening includes a continuous periphery defined entirely by the back side of the connector (claim 1), the front side of the connector connected to a back opening in a back side of the connector, wherein an axis extends between the front opening and the back opening, wherein at least the front opening is a slot, wherein the slot includes a continuous periphery defined only by the front side of the connector (claim 15), wherein the first receptacle includes an inner claim 21), wherein the first receptacle is slot shaped from the first opening to the second opening (claim 23).
Winslow teaches a connector (110) having a first receptacle (120) and a bushing (130), wherein the bushing is axially loaded into the first receptacle along an axis of the first receptacle in a first orientation (see Figs. 1A-1B) and pivoted to a second orientation different from the first orientation (see Fig. 1C and Col. 7, ll. 37-41); axially loading a first rod into the first bushing in along the axis of the first receptacle when the first bushing is in the second orientation (see Fig. 1D and Col. 7, ll. 42-55). Winslow also teaches a continuous periphery defined entirely one side of the connector (see socket 120 in Fig. 1A, noting that it is continuous), the front side of the connector connected to a back opening in a back side of the connector, wherein an axis extends between the front opening and the back opening, wherein at least the front opening is a slot, wherein the slot includes a continuous periphery defined only by the front side of the connector (see labelled diagram showing front and back openings above, also see continuous periphery 120 in Fig. 1A), wherein the first receptacle includes an inner periphery (121), wherein the inner periphery includes an annular groove between the front opening and the back opening (between sides 121, see Fig. 1C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of loading the bushing into the connector as taught by Eom to incorporate axially loading the bushing as taught by Winslow (claim 1), as this would allow for the bushing and rod to be inserted from different angles, improving the rod orientation for certain procedures (also see description of various desirable orientations in Col. 7, ll. 51-55). It would furthermore be obvious to modify the front side of Eom to have a continuous periphery (claims 1, 8, and 15) as taught by Winslow, as well as the back side (claims 1 and 15), and the inner side (claims 21 and 23), as this would allow for the rod to have a wide range of motion without unwanted movement out of the socket (see Col. 3, ll. 5-25).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Winslow as applied to claims 1 and 8 above, and further in view of Alsup et al. (US 20170128107 A1) (hereon referred to as Alsup).
Eom teaches an implantable connector system comprising a fixed body, two bushings, and set screws, wherein the system is configured to hold rods in place, as disclosed above, however fails to teach the first receptacle of the connector includes a through hole and the first bushing including an indentation, wherein the through hole of the first receptacle and the indentation of the first bushing receives a portion of a pin (claims 5 and 12).
Alsup teaches an implantable connector system (see Fig. 6) comprising a connector (100) having a first receptacle (114), a second receptacle (116), and a first bushing (122), furthermore comprising a first threaded opening (118) intersecting the first receptacle and a second threaded opening (140) intersecting the second receptacle; a first rod (142) (see Fig. 8) and a second rod (142); a first fastener (144) and a second fastener (146), wherein the first receptacle of the connector includes a through hole (112) and the first bushing includes an indentation (128), wherein the through hole of the first receptacle (112) and the indentation of the first bushing (128) receives a portion of a pin (134).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle and bushing to Eom to have a through hole and an indentation, respectively, and to furthermore comprise a pin, configured for engaging both openings, such that the bushing is held in place relative to the receptacle (claims 5 and 12), as this would allow for a certain angular position to be maintained before the set screw is placed.


Response to Arguments
Applicant’s arguments with respect to claims 1-12, 15-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773